  Case 2:20-cv-00636-BSJ Document 35 Filed 03/22/21 PageID.118 Page 1 of 2




 Aaron D. Radbil (pro hac vice)                   James D. Gilson (5472)
 Greenwald Davidson Radbil PLLC                   Lyndon R. Bradshaw (15097)
 401 Congress Avenue, Suite 1540                  Denton Durham Jones Pinegar P.C.
 Austin, Texas 78701                              111 South Main Street, Suite 2400
 Phone: (512) 803-1578                            PO Box 4050
 aradbil@gdrlawfirm.com                           Salt Lake City, UT 84111
                                                  Phone: (801) 415-3000
                                                  james.gilson@dentons.com
                                                  lyndon.bradshaw@dentons.com

 Curtis R. Hussey (5488)                          Chad R. Fuller (pro hac vice)
 Hussey Law Firm, LLC                             Troutman Pepper Hamilton Sanders LLP
 82 Plantation Pointe Road # 288                  11682 El Camino Real, Suite 400
 Fairhope, AL 36532                               San Diego, CA 92130
 Phone: (251) 401-4882                            Phone: (858) 509-6056
 gulfcoastadr@gmail.com                           E-mail: chad.fuller@troutman.com

 Attorneys for Plaintiff Daniel Boyd              Attorneys for Defendant Lexington Law Firm


                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

 DANIEL BOYD, on behalf of himself and
 others similarly situated,

        Plaintiff,                                NOTICE OF SETTLEMENT
 v.
                                                   Case No. 2:20-cv-00636

 JOHN C. HEATH, ATTORNEY AT LAW,                   District Judge Bruce S. Jenkins
 PLLC d/b/a LEXINGTON LAW FIRM,

        Defendant.

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Daniel Boyd hereby dismisses with prejudice

all of his claims against Lexington Law Firm in the above-styled action. The parties shall bear

their own attorneys’ fees and costs.


Dated: March 22, 2021                      Respectfully submitted,

                                           /s/ Aaron D. Radbil
                                           Aaron D. Radbil (pro hac vice)

                                              1
  Case 2:20-cv-00636-BSJ Document 35 Filed 03/22/21 PageID.119 Page 2 of 2




                                            Greenwald Davidson Radbil PLLC
                                            401 Congress Avenue, Suite 1540
                                            Austin, Texas 78701
                                            Phone: (512) 803-1578
                                            aradbil@gdrlawfirm.com

                                            Curtis R. Hussey (5488)
                                            Hussey Law Firm, LLC
                                            82 Plantation Pointe Road # 288
                                            Fairhope, AL 36532
                                            Phone: (251) 401-4882
                                            gulfcoastadr@gmail.com

                                            Attorneys for Plaintiff Daniel Boyd

                                            /s/ Chad R. Fuller
                                            Chad R. Fuller (pro hac vice)
                                            Troutman Pepper Hamilton Sanders LLP
                                            11682 El Camino Real, Suite 400
                                            San Diego, CA 92130
                                            Phone: (858) 509-6056
                                            E-mail: chad.fuller@troutman.com

                                            James D. Gilson (5472)
                                            Lyndon R. Bradshaw (15097)
                                            Denton Durham Jones Pinegar P.C.
                                            111 South Main Street, Suite 2400
                                            PO Box 4050
                                            Salt Lake City, UT 84111
                                            Phone: (801) 415-3000
                                            james.gilson@dentons.com
                                            lyndon.bradshaw@dentons.com

                                            Attorneys for Defendant Lexington Law Firm

                               CERTIFICATE OF SERVICE

       I certify that on March 22, 2021, the foregoing document was filed with the Court using

CM/ECF, which will send notification of such to counsel of record.

                                            /s/ Aaron D. Radbil
                                            Aaron D. Radbil




                                               2
